Citation Nr: 0415545	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-21 539	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service-connection for bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1957 to June 1959.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 2003, a 
Travel Board hearing was held before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a pre-enlistment report of the veteran's medical history, 
occasional leg cramps were noted.  On clinical evaluation, 
the lower extremities were marked as abnormal due to the 
occasional leg cramps.  SMRs reflect that on at least 5 
separate occasions the veteran complained of pain in both 
knees after walking, marching, or standing.  In May 1958, he 
was referred for x-rays (the results of which are not in his 
claims file).  In July 1958, he fell and was treated for 
tenderness on the anterior ridge of the tibial plateau.  On 
April 1959 service separation examination, the  report of 
medical history was positive for swollen or painful joints, 
leg cramps, and tricked or locked knee.  On clinical 
evaluation, the lower extremities were normal. 

Postservice medical records reflect that in July 1998 the 
veteran was wearing a knee brace.  Fayetteville VA Medical 
Center (VAMC) records first document complaints of bilateral 
knee pain in September 1999, when the assessment was 
degenerative joint disease versus bursitis.  It was planned 
that the knees would be x-rayed; however, it is not clear 
whether x-rays were actually taken.  

In April 2002, an examiner at the Salisbury VAMC reviewed the 
veteran's medical records, acknowledged the veteran's knee 
complaints in service and opined, "the veteran's current day 
knee problem is a result of his service-connected knee 
problem."  The RO asked the VAMC to provide a more specific 
medical opinion.  In July 2002, an examiner at the VAMC 
opined, "[b]ased on the review of the record only and based 
on his medical probability it is more likely than not that 
his mild degenerative joint disease in his knees is not 
related to his service connected problems."  In a September 
2002 letter, Dr. F.M. indicated that he "reviewed military 
records from the [veteran] that clearly documented a problem 
with his knees while on active duty" and "this condition 
has progressed since his initial problems in the military."  
As the medical evidence outlined above is conflicting, 
further development is necessary.

While the veteran received some notice of the VCAA in 
December 2000 (prior to the rating on appeal) and some 
further notice in a statement of the case (SOC) in October 
2002 and a supplemental SOC in December 2002, as the case is 
being remanded anyway, there is an opportunity to ensure that 
notice is in full compliance with all technical requirements.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran 
and his representative should be afforded 
the opportunity to respond.

2.  The RO should arrange for an 
exhaustive search for further service 
medical records pertaining to the 
veteran.  Specifically, the veteran 
should be asked to specify where his 
knees were x-rayed in service.  The RO 
should obtain the x-rays/x-ray reports 
from those facilities (or wherever such 
x-rays/reports may have been retired).  
If the x-rays/reports are unavailable 
or destroyed or irretrievably lost, it 
should be so noted for the record.   
3.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for a 
knee disorder since 1959.  The RO 
should obtain complete records of such 
treatment from all sources identified.  

4.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and etiology of the veteran's 
knee disability(ies).  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
The examiner should provide a diagnosis 
for the veteran's current knee 
disability(ies), and opine whether it 
is at least as likely as not that they 
are related to his active service, and 
specifically the knee complaints noted 
therein.  The examiner should explain 
the rationale for any opinion given.

5.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


